REDMANN, Judge,
dissenting.
This Ohio wife admittedly took this child from her marital home to her paramour’s house in Ohio where she lived as if the wife of her paramour. She then brought the child with the paramour to New Orleans, after the trial in her husband’s divorce and custody suit but before formal judgment. The Ohio court gave the husband a divorce because of the wife’s adultery and also gave him permanent custody because the wife was so openly living in adultery.
About two weeks after the Ohio judgment the wife married her paramour (whether or not validly is not raised). After another two weeks she petitioned a Louisiana court to change custody to herself and the husband responded with a habeas corpus seeking enforcement of the Ohio judgment.
The Ohio judgment should be enforced; the wife’s petition for change of custody should be dismissed for failure to meet her burden of proving changes in circumstances that place the child’s best interest in being in her custody rather than the husband’s.